Citation Nr: 0702117	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO granted service connection and assigned an 
initial 30 percent rating for PTSD, effective September 5, 
2002 (the date of the claim).  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in August 2003, 
and the RO issued a statement of the case (SOC) in January 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in January 2004.  
The RO issued a supplemental SOC (SSOC) in August 2006

In December 2002, the RO granted a higher initial rating of 
30 percent for PTSD, also effective September 5, 2002.  In 
February 2003, the RO continued the 30 percent rating for 
PTSD.

In June 2005, the Board remanded the matter of a higher 
initial rating for PTSD to the RO for additional development.  
After completing the requested actions, the RO granted a 
higher initial rating of 50 percent for PTSD (as reflected in 
the August 2006 supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.

Inasmuch as the appeal involves disagreement with the 
initial rating assigned following the grant of service 
connection for PTSD, the Board has characterized the issue 
on appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, while the RO has 
assigned a higher initial rating of 50 percent during the 
pendency of this appeal, as higher ratings for PTSD are 
available, and the appellant is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
initial rating remains viable on appeal. Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2. Since the September 5, 2002 effective date of the grant of 
service connection, the veteran's service-connected PTSD has 
been manifested, primarily, by disturbances of emotion and 
mood, circumstantial speech, panic attacks more than once a 
week, and constricted affect, depressed mood as well as 
social isolation, emotional detachment and estrangement from 
others, recurrent nightmares, flashbacks, and sleep 
disturbance; these symptoms are indicative of occupational 
and social impairment with no more than reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

In August 2005 and March 2006 post-rating notice letters, the 
RO notified the appellant and his representative of the need 
for evidence showing that his disability had increased in 
severity.  The letters explained that this evidence may be a 
statement from a doctor containing physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  The letter also 
indicated that the appellant could submit statements from 
other individuals who are able to describe from their own 
knowledge and personal observations the manner in which the 
disability had worsened.  In the August 2005 notice letter, 
the veteran was advised that he could submit his own 
statement completely describing his symptoms, their frequency 
and severity, other involvement extension, and additional 
disablement.  After the letters, the appellant and his 
representative were afforded opportunities to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and he has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that RO letters sent to the appellant in 
October 2002 (in connection with the claim for service 
connection) and in August 2005 satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO identified recently-acquired evidence that 
had been added to the record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration.  Also, the August 2005 letter stated, "Send 
us recent (preferably within the past 12 months) medical 
records."

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to send to the RO 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent service medical 
records that he had in his possession, and identified private 
treatment providers as potential sources of post-service 
evidence. As such, the Board finds that the veteran has, 
essentially, been put on notice to provide any evidence in 
his possession that pertains to the claim. Accordingly, on 
these facts, the RO's omission is harmless. See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 
C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following the issuance of the August 2005 and March 2006 
letters-which substantially completed VA's notice 
requirements-the veteran was afforded further opportunities 
to present information and/or evidence pertinent to the 
matter on appeal before the RO readjudicated the claim, 
ultimately assigning the initial 50 percent rating in August 
2006 (as reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedule ratings for the applicable rating code.  This was 
accomplished in the January 2004 SOC, and the August 2006 
SSOC, which is sufficient under Dingess/Hartman.  The Court 
also held that VA notice must include information regarding 
the effective date that may be assigned.  In this case, in 
the January 2003 rating decision, the RO explained that the 
effective date of the current rating is based the date of 
claim.  The Board further notes that any error in the timing 
or form of this notice is harmless.  Because the Board's 
decision herein denies a higher rating for PTSD, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO has obtained the appellant's 
service medical records, post-discharge VA medical treatment 
records, and treatment records from those medical providers 
that the appellant identified as having relevant records.  
The appellant underwent a VA QTC examination in December 2002 
and June 2006, and reports of those examinations have been 
associated with the claims file.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim herein decided.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II. Background

In September 2002, the veteran filed a claim for service 
connection for PTSD.

The veteran's VA psychiatric treatment notes for the period 
from July 2001 to October 2001 reflect that the veteran's 
symptoms included isolation with few interests, flat affect, 
and sleep deprivation then followed by sleeping for extended 
periods.  He complained of difficulty falling asleep, early 
morning awakening, and nightmares that kept him awake.  His 
thought processes were tangential with constant reference to 
the past sometimes easily redirected to the present.  He 
reported feeling nervous and sad and occasionally experienced 
difficulty remembering where he put things.  His presented an 
ambivalent attitude about returning to work.  

During this period, the examiner noted that the veteran's 
appearance at several visits was anxious, slightly 
malodorous, and unkempt.  His speech was noted as detailed, 
over productive, tangential, and difficult to redirect.  His 
mood was low with a full range of affect and circumscribed 
thought processes.  The thought content was without evidence 
of obvious obsessions, phobias, delusions, perceptual 
disturbances.  The veteran was evasive on direct inquiry 
regarding hallucinations, ideas of reference, thought 
broadcasting, and Schnerderian symptoms.  There were no 
findings of suicidal ideation, homicidal ideation, ideas of 
reference, or flight of ideas.

In September 2001, the veteran was prescribed Sertaline.  In 
a December 2001, VA mental health attending physician note, 
the examiner reported that the veteran tolerated Sertaline 
well. He noted findings that the veteran exhibited mild 
improvements in mood and reduction in anhedonia.  

The veteran's outpatient treatment records for the period 
from March 2002 to December 2002 reflect that the veteran's 
symptoms included goal directed, logical thought processes, 
good mood, euthymic with minimal blunting, and the veteran 
reported an improvement in mood and energy.  He continued to 
report social withdrawal and avoidance.

In March 2002, the veteran was screened for a VA community 
reintegration program (CRP).  At admission, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
35.  Records from April 2002, September 2002, October 2002, 
and December 2002, indicate that the veteran was discharged 
from CRP for non attendance.  The April 2002 CRP admission 
examiner assigned a GAF of 40.  The September 2002 CRP 
examiner assigned a discharge GAF of 35.  The CRP examiner in 
a December 2002 CRP intake screening, assigned an admission 
GAF of 42.  During that CRP intake screening, the veteran 
described his suicidal ideation as four on a scale of zero to 
ten with 10 equaling acutely suicidal.  The veteran was 
unable to say why he selected four because he stated that he 
"didn't think of suicide".  The veteran did not report for 
CRP and was dropped from the census.  

VA outpatient treatment records dated in August 2002 reflect 
findings that the veteran described his mood as medium, 
denied anhedonia and reported sleep disturbances including 
combat dreams.  He denied hyperarousal, psychosis, delusions, 
suicidal ideation, homicidal ideation or mania.  The examiner 
assessed the veteran with avoidance symptoms reminiscent of 
PTSD.  The veteran was mildly disheveled; affect was euthymic 
minimally blunted, appropriate and stable.  His thought 
processes were goal directed, and logical.  The examiner 
noted that there was no passive or active suicidal ideation 
or homicidal ideation.  The veteran reported family 
connectedness.  The examiner assessed mild improved 
depressive symptoms with occasional sleep disturbance, and 
alcohol dependence in remission; the examiner also noted 
occupational, financial, and medical stressors. 

In a December 2002 VA psychological examination report, the 
examiner noted a May 1998 West Haven VA Medical Center (VAMC) 
evaluation for depression related to unemployment as the 
veteran's first psychiatric treatment at the New Haven VAMC.  
The examiner noted current findings of nightmares, anxiety, 
alcohol use, missed work days, frequent depression, sleep 
disturbance, and panic attacks with sweats.  The veteran was 
found negative for startle reaction, hypervigilance, suicidal 
ideation/homicidal ideation, and hypervigilance.  The veteran 
reported alcohol abstinence for two years.  His hygiene was 
reported as adequate.  The examiner's impression was symptoms 
of PTSD; intrusive memories of the Viet Nam experience; 
nightmares several times a week; avoidance; and social 
abilities intact.  The veteran was found negative for 
hypervigilance, heightened physiological arousal, or temper 
problems.  The examiner diagnosed mild to moderate PTSD.  The 
examiner identified arthritis, high cholesterol, and diabetes 
mellitus as physical disabilities and noted, as stressors, " 
unemployed, financial strain."  The examiner assigned a GAF 
of 45.

The report of an April 2003 Connecticut Disability 
Determination Services examination with S. C. Chang, M.D. 
includes a notation that the veteran arrived early.  He 
presented an unclean appearance and his speech was normal.  
He stated that he applied for Social Security Administration 
(SSA) disability benefits due to arthritis, and that his 
diabetes and PTSD were service connected.  The veteran 
related experiencing bad flashbacks, nightmares, and 
nervousness.  However, findings were negative for auditory 
hallucinations, visual hallucinations, suicidal ideation, 
homicidal ideation, illicit drug or alcohol use.  The 
examiner noted findings that he was oriented and his memory 
was "ok".  The examiner assessed his abstract ability, 
insight, judgment, and general information as fair.  The 
veteran's, medications were Sertaline, Naprosyn, and two 
diabetes medications.  

After a review of a January 2003 SSA Reconsideration of 
Disability Report, May 2002 VA Connecticut Healthcare System 
outpatient note, veteran interview and mental state 
examination, the examiner diagnosed PTSD, late onset, with 
anxiety and depression moderate, and assigned a GAF of 50.  
The examiner noted that the examination revealed that the 
veteran enjoyed leisure activities frequently left the house 
for activities of walking, looking around downtown, and going 
to the library.  

On a May 2003 Connecticut Disability Services examination 
with M. Q. Alam, M.D., the veteran complained of hip and low 
back pain, hypertension, hypercholesterolemia, diabetes, and 
a mental problem.  He reported remaining unemployed due to 
musculoskeletal discomfort.  The examiner's psychiatric 
diagnoses were anxiety and depression; the examiner also 
diagnosed obesity, chronic low back and joint pain.  The 
examiner stated that the veteran "carries the diagnosis of 
post traumatic stress order, depression, and mood disorder".  
The examiner further stated that the veteran needed a 
psychiatric evaluation for further determination of his 
disability status, and noted that evidence from SSA showed 
that the veteran was found not to be disabled.

On November 2003 VA annual examination, the examiner noted 
that the veteran's depression screen was negative.

An April 2005 treatment note indicates that the veteran's 
depressive symptoms were in remission, and that the veteran 
exhibited ongoing minimal anhedonia with improved general 
mood stability.  The examiner indicated that there was no 
evidence for prominent PTSD at that time, and noted that, 
while the veteran was assessed with numerous occupational, 
financial, medical workup, and poor treatment follow-up 
stressors, he continued to have good connectedness with his 
family.  The examiner assigned a GAF score of 52.

A November 2005 VA psychiatric primary clinic note reflects 
findings that the veteran's PTSD screen was negative.  His 
irregularity in keeping appointments, complaints of anxiety 
and dysphoric moods on occasions and continued social 
withdrawal, avoidance, and amotivation was documented.

VA outpatient psychiatric treatment records for the period 
February 2006 to June 2006 reflect that the veteran's 
symptoms included good family connectedness and ongoing 
minimal anhedonia with general mood stability.  The veteran 
indicated that he wanted to continue medications.   In a 
February 2006 mental health care plan, the psychiatrist noted 
that the veteran had a GAF score of 53 with no evidence for 
prominent PTSD at that time.  Other Axis I diagnoses were 
depression not otherwise specified, alcohol abuse in 
remission.  The examiner noted that the veteran had 
psychosocial stressors, and environmental problems 
(occupational, financial, poor treatment follow up).  The 
examiner assigned a GAF of 53, and noted that the veteran 
participated in the mental health care plan.

On a June 2006 VA PTSD examination, the veteran related 
symptoms of combat nightmares every one to two weeks, 
sleeping eight hours of sleep nightly.  He related a fear of 
being injured if he left home; however, he further stated 
that he lived in higher crime area.  The veteran endorsed 
hypervigilance, startled response, and loss of interest in 
some things that he once found enjoyable.  He maintained a 
close relationship with his house mate.  

The examiner described the veteran as polite and cooperative 
with normal concentration.  He noted findings of good eye 
contact, normal speech, occasionally depressed mood, mostly 
euthymic with full affect.  The examiner found no evidence of 
delusions, hallucinations, or psychoses.  The veteran's 
thought processes were logical and coherent with good 
attention and concentration.  No suicidal or homicidal 
ideations were present. The examiner diagnosed PTSD, chronic, 
depressive disorder not otherwise specified, and alcohol 
dependence in full sustained remission; the examiner 
identified as financial stress, intermittently compliant with 
medication appointments, and occupational dysfunction as 
psychosocial stressors, and assigned a GAF of 65. 

The examiner specified that the GAF of 65 represented the 
degree of psychiatric impairment that seemed to come from 
PTSD, specifically, rather than a general comment on his 
overall functioning.  He further stated that the veteran's 
main hindrance in being able to work involved back and knee 
problems rather than psychiatric disability and the 
psychiatric disability was mild in contributing to his 
inability to work.

In an August 2006 addendum prepared after review of the 
claims file, the examiner opined that the GAF should be 
changed from 65 to 52.  That represented further 
consideration of the impact of the veteran's PTSD symptoms 
and their intensity; specifically his nightmares and 
intrusive thoughts seemed to be of greater intensity than the 
veteran reported.  His social avoidance, lack of motivation, 
and withdrawal also stemmed from post traumatic stress 
disorder, and represented a moderate degree of social 
functioning.  The examiner noted that the lack of motivation 
and social withdrawal also contributed to the veteran's 
decreased capacity for work. The examiner clarified that the 
impact of his psychiatric disability is moderate in 
contributing to his inability to work, noting that the 
veteran's PTSD symptoms seem to be moderate in their 
intensity and contribution to decreased social and 
occupational functioning.

III. Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The veteran's PTSD has been rated as 50 percent disabling, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
However, the actual criteria for rating psychiatric 
disability other than eating disorders are set forth in a 
General Rating Formula.

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that, since the 
September 5, 2002 effective date of the grant of service 
connection, the symptoms associated with the veteran's PTSD 
have been consistent with the criteria for no more than the 
currently assigned 50 percent rating.  

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by constricted 
affect, hypervigilance, depressed mood, a diminished degree 
of pleasure from daily activities, social isolation, 
emotional detachment and estrangement from others, recurrent 
nightmares, flashbacks, and an exaggerated startle response.  
These symptoms are reflective of occupational and social 
impairment with no more than reduced reliability and 
productivity, the level of impairment contemplated in the 
currently assigned 50 percent disability rating.

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 70 percent, rating.  As noted above, 
the 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, due to 
certain symptoms.  However, the Board notes that the veteran 
has not been found to have obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic attacks or depression that affects his 
ability to function independently, impaired impulse control, 
or other symptoms that are characteristic of the 70 percent 
rating.  The veteran has some documented symptoms of 
depression, although these have not been shown to affect the 
veteran on a continuous basis and/or to limit his ability to 
function independently.  Additionally, moreover, the VA 
outpatient records and examination reports note that the 
veteran was alert, oriented, his thought process was logical 
and his thought content was free from delusions and 
hallucinations.  He exhibited no suicidal or homicidal 
ideations.

The Board also points out that none of the assigned GAF 
scores provides a basis for assignment of any higher 
disability rating for the veteran's PTSD.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF score is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  The GAF score and the interpretations 
of the score are important considerations in rating a 
psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage rating issue; rather, it must be considered 
in light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
See 38 C.F.R. § 4.126(a).

In this case, GAF scores of 35 and 42 are reflected in March 
and December 2002 VA records; a GAF score of 45 was assigned 
by a December 2002 VA examiner; GAF scores of 50 and 53 were 
assigned on state disability examinations in April 2003; and 
the June 2006 VA examiner ultimately assigned a GAF score of 
52.

According to DSM-IV, GAF scores between 31 and 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., a 
depressed man avoids friends, neglects family, and is unable 
to work). GAF scores between 41 and 50 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job). GAF scores between 51 
and 60 are reflective of moderate symptoms (e.g., flat effect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  

Consistent with the June 2006 VA examiner assessment, the 
overall evidence supports that the impact of his psychiatric 
disability is no more than moderate in contributing to his 
inability to work, and his psychiatric symptoms seem to be no 
more than moderate in their intensity and contribution to 
decreased social and occupational functioning.  As such, the 
GAFs scores assigned in the 51-60 range (to include the June 
2006 examiner's assigned GAF of 52) are consistent with the 
level of impairment contemplated in no rating greater than 
the initial 50 percent rating assigned.  

While the lower scores of 35, 40, an 42 are indicative of 
more significant impairment, these scores appear to have been 
based on the veteran's overall functioning-to include as a 
due to physical impairment, unrelated psychosocial stressors, 
and apparently less than full compliance with psychiatric 
treatment in the past.  Indeed, the veteran has not 
manifested any of the psychiatric symptoms identified in the 
DSM-IV as representative of the level of impairment 
contemplated in the lower scores, nor has the veteran has 
manifested any of the symptoms typically considered 
indicative of the 70 percent level of impairment pursuant to 
the General Rating Formula, to include suicidal ideation, 
severe obsessional rituals, or frequent shoplifting.  Simply 
stated, when considered in light of the actual symptoms 
demonstrated, none of the scores lower than 52 provides a 
basis, alone, for assignment of any higher rating for the 
veteran's service-connected psychiatric disability.  

As documented above, the actual medical evidence reflecting 
reported psychiatric symptoms and manifestations from the 
September 5, 2002 effective date of the grant of service 
connection to 2006 reflects a level of impairment consistent 
with the initial 50 percent rating assigned.  As the criteria 
for the next higher, 70 percent rating have not been met, it 
follows that the criteria for the maximum, 100 percent rating 
likewise have not been met.  

For all the foregoing reasons, there is no basis for staged 
rating of the disability, pursuant to Fenderson, and the 
claim for a higher initial rating for PTSD must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim for a higher rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990)


ORDER

An initial rating for PTSD in excess of 50 percent is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


